Citation Nr: 0026539	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-11 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 TO May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied special monthly 
pension benefits based on the need for regular aid and 
attendance.


FINDINGS OF FACT

The appellant is not blind or nearly blind or in a nursing 
home; he is capable of carrying out activities of daily 
living without aid and attendance.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance have not been met.  
38 U.S.C.A. § 1502 (West 1991); 38 C.F.R. § 3.351, 3.352 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides increased pension benefits to a veteran by 
reason of need for aid and attendance.  38 C.F.R. 
§ 3.351(a)(1) (1999).  A veteran will be considered in need 
of regular aid and attendance if he or she (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(c) (1999).  Section 3.352(a) provides the basic 
criteria for regular aid and attendance and for the 
permanently bedridden as follows:

[The] inability of a claimant to dress or 
undress himself (herself), or to keep 
himself (herself) ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.  "Bedridden" will be 
a proper basis for the determination.  
For the purpose of this paragraph 
"bedridden" will be that condition 
which, through its essential character, 
actually requires that the claimant 
remain in bed.  The fact that claimant 
has voluntarily taken to bed or that a 
physician has prescribed rest in bed for 
the greater or lesser part of the day to 
promote convalescence or cure will not 
suffice.  It is not required that all of 
the disabling conditions enumerated in 
this paragraph be found to exist before a 
favorable rating may be made.  The 
particular personal functions which the 
[claimant] is unable to perform should be 
considered in connection with his or her 
condition as a whole.  It is only 
necessary that the evidence establish 
that the [claimant] is so helpless as to 
need regular aid and attendance, not that 
there be a constant need.  Determinations 
that the veteran is so helpless, as to be 
in need of regular aid and attendance 
will not be based solely upon an opinion 
that the claimant's condition is such as 
would require him or her to be in bed.  
They must be based on the actual 
requirement of personal assistance from 
others.

38 C.F.R. § 3.352(a) (1999).

In this case, the appellant is not blind or nearly blind or 
in a nursing home; he is capable of carrying out activities 
of daily living without aid and attendance.  In this regard, 
the Board notes that a VA physician reported on a May 1998 VA 
General Medical examination report that the veteran drove to 
the examination in his own car.  It was noted that at home, 
the veteran watched television, listened to the radio, and 
read the newspaper.  It was noted that he went out when 
necessary and drove his car locally and in the daytime only.  
The doctor also noted that the veteran was able to attend to 
the wants of nature and to his personal hygiene.  The doctor 
stated that the veteran was not in need of regular aid and 
attendance.  The diagnosis was non-insulin dependent diabetes 
mellitus with peripheral vascular insufficiency.  On a May 
1998 VA Eye examination report, the examiner diagnosed 
background diabetic retinopathy/macular pucker of the left 
eye and refractive error.  Background or nonproliferative 
retinopathy refers to initial retinal changes seen on 
ophthalmoscopic examination or in retinal photographs and 
does not significantly alter vision.  MERCK MANUAL 168, 729-730 
(17th ed. 1999).

On a May 1998 VA Joints examination, the examiner noted that 
the veteran had mild to moderate degenerative joint disease 
of the right knee and was status post total knee replacement 
on the left.  It was noted that that veteran used a one point 
cane to prevent falls.  Concerning activities of daily 
living, the veteran reported difficulty running, walking, 
going up stairs, and squatting.  Objectively, the examiner 
noted moderate painful motion on all movements of the left 
knee; no painful motion on all movements of the right knee.  
He had severe limitation of motion of the left knee.  The 
examiner noted that the veteran had an impaired gait cycle 
and had to walk with the aid of a cane.  The veteran could 
tolerate a standing position without the cane.

Because the appellant is not blind or nearly blind or in a 
nursing home and he is capable of carrying out activities of 
daily living without aid and attendance, the Board concludes 
that the requirements for special monthly pension based on 
the need for regular aid and attendance have not been met.  
Thus, based on the information provided in the three VA 
medical examination reports, the Board concludes that the 
preponderance of the evidence is against the claim for 
special monthly pension based on the need for regular aid and 
attendance.  38 U.S.C.A. § 1502 (West 1991); 38 C.F.R. 
§ 3.351, 3.352 (1999).


ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

